Per Curiam.
The judgment in this case was affirmed on a former day, and appellant now moves the court to retax the costs and disallow certain transcript fees claimed by the clerk of the court below. The portions of the clerk’s fee bill objected to are that he charged thirty cents each for pages. 2, containing style and number of •case; 7, containing copy of summons and sheriff’s return ; 8, containing copy of the certificate of the mailing ■of summons to defendant in Louisville, Ky.; 9, containing certificate of the mailing of summons to defendant in Jackson, Miss.; 20, containing copy of notice to stenog*328rapher to transcribe his notes; 22, being citátion of appellee to the Supreme Court; 23, being his fee bill; and 28, being his certificate to the record; that he has charged thirty cents for each page of the record when a large number' of them contained considerably less than two hundred words, the difference between the amount charged and the amount actually due under the last of these items being, according to counsel for appellant six dollars and ninety cents.
Under rule 2 of this court (101 Miss. 904, 59 So. vii) a transcript should ‘ ‘ not contain any part of the case except the pleadings, evidence, instructions, bills of exceptions and the order, judgment or decree appealed from, unless the appellant shall by writing request other matters specified to be embraced in the transcripts, a copy of which request shall be annexed to the transcript.” This record contains no copy of such á request, so that the clerk should not have included ii\ the transcript the matters set out in pages 7, 8, 9, and 20 ; consequently he is not entitled to fees therefor.
It is, of course, necessary, independent of any rule of the court, fo'r the clerk to properly style and number the case, and also for him to include in the transcript either the original or a copy of the citation to the supreme court, so that the clerk is entitled to fees therefor, but only for the number of words contained therein, and not thirty cents per page. He is not entitled to an allowance for making out his fee bill; it being no part of the transcript 'proper, though necessary to be made by the clerk in order that he may obtain his fees. Only ten cents per one'hundred words for making a transcript of the record can be allowed uhder the statute, so that the costs will be retaxed, and the clerk below allowed not thirty cents per page, unless the page contains three hundred words, but ten cents per one hundred words for those matters which should properly have been included in the transcript, as hereinbefore set out. '
Sustained1